



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Agtual, 2017 ONCA 404

DATE: 20170518

DOCKET: C61255

Rouleau, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Terrence Agtual

Appellant

Ingrid Grant, for the appellant

Roger Shallow, for the respondent

Heard and released orally: May 15, 2017

On appeal from the conviction entered on April 9, 2015 by
    Justice Tamarin M. Dunnet of the Superior Court of Justice.

REASONS FOR DECISION

[1]

There is only one issue raised on this appeal.  The appellant argues
    that the trial judges conclusion that the firing pin for the illegal weapon in
    the appellants possession was readily sourced and available was speculative
    and not supported on the evidence.

[2]

We disagree.

[3]

The trial judges finding that the gun was adaptable for use as a
    firearm was open to her on the whole of the evidence.  We do not read her
    reasons as showing that she concluded the firing pin was readily available
    based exclusively on the evidence of the expert from the Centre of Forensic
    Sciences to the effect that a store in Canada had indicated that it was sold
    out.  The fact that one Canadian store said they were sold out was only one
    part of the evidence in support of her conclusion.

[4]

While it would have been preferable if the trial judge had provided more
    fulsome reasons setting out the inferences she drew from the evidence she recited,
    including the evidence that the gun was common in the United States and that
    parts are readily available there, it is apparent from her reasons and the
    evidentiary record that there was ample foundation for the conclusion that she
    reached.  Although, as noted by the appellant, parts for such guns could not be
    legally imported to Canada from the United States and, if detected at the
    border, would be seized, there was also evidence that, despite this, smuggling
    of parts into Canada nonetheless occurs.

[5]

For these reasons, the appeal is dismissed.

Paul Rouleau J.A.

G.T. Trotter J.A.

D.
    Paciocco J.A.


